*1168The defendant’s contention that his conviction of attempted robbery in the first degree was not supported by legally sufficient evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Norris, 196 AD2d 512, 513 [1993]; People v Harris, 191 AD2d 643 [1993]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt as to attempted robbery in the first degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Nelson, 56 AD3d 899 [2008]; People v Parker, 305 AD2d 871, 872 [2003]; People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Prudenti, PJ., Rivera, Austin and Roman, JJ., concur.